Citation Nr: 1828279	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-23 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for cognitive disorders, to include as due to undiagnosed illness. 

2. Entitlement to service connection for acquired psychiatric disorder, to include anxiety and depression, as secondary to post-operative residuals of left ankle arthrodesis.

3. Entitlement to a higher evaluation than 30 percent for post-operative residuals of left ankle arthrodesis.

4. Entitlement to a higher evaluation than 30 percent for reactive airway disease due to burn injury. 

5. Whether reduction of compensation payment due to incarceration from November 16, 2013 to January 18, 2015 is appropriate.  




REPRESENTATION

Veteran represented by: J. Michael Wood, Attorney at Law


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1987 to March 1992.

This case is before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied service connection for cognitive disorders and psychiatric disorder, as well as entitlement to increase rating for left ankle arthrodesis and reactive airway disease due to burn injury.  Also on appeal is a decision to reduce the Veteran's benefits due to incarceration issued in October 2015.  

In March 2016, the Board remanded all of the above claims, except for the claim concerning reduction of compensation payment due to incarceration, for further development.  There has been substantial compliance with the remand directives with respect to the claims for increase rating claim for left ankle disability and reactive airway disease.  Therefore, another remand is not necessary regarding these claims. Stegall v. West, 11 Vet. App. 268 (1998).

As to the claim for service connection for cognitive disorder and acquired psychiatric disorder, the Board finds that another remand is necessary.  Therefore, the issues of service connection for cognitive disorders and acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1. The Veteran's left ankle arthrodesis was not manifested by plantar flexion of more than 40 degrees, or more than 10 degrees of dorsiflexion. 

2. The Veteran's pulmonary function test (PFT) shows a Forced Expiratory Volume in one second or ratio of FEV-1 to Forced Vital Capacity (FVC) (FEV-1/FVC) greater than 55 percent.

3. The Veteran does not require monthly visit to a physician for his reactive airway disease.  

4. The Veteran was released from incarceration on August 20, 2014. 


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 30 percent for left ankle arthrodesis have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5010-5270 (2017).

2. The criteria for an evaluation in excess of 30 percent for reactive airway disease due to burn injury have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 6699-6602 (2017).

3. Reduction of compensation payments due to incarceration was proper from November 16, 2013 to August 19, 2014.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.665(a)-(b) (2017).

4. Reduction of compensation of payments due to incarceration was not proper from August 20, 2014 to January 18, 2015 and restoration of the compensation payments is warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.665(a)-(b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C. §§ 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).  

VA satisfied the duties to notify and assist in this appeal and neither the Veteran nor his representative has asserted any error as to these duties. See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  In particular, the Veteran was afforded VA examinations in November 2016; as discussed in greater details below, the Board finds the examinations adequate upon which to adjudicate the merits of this appeal.

As to the issue of reduction of compensation due to incarceration, the Board notes that VCAA is inapplicable as the matter is of pure statutory interpretation. See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  However, VA is required to inform the person whose benefits are subject to this reduction about the rights of the person's dependents to an apportionment during incarceration, and the conditions under which payments to the person may be resumed upon release from incarceration. 38 C.F.R. § 3.665 (a). VA satisfied the aforementioned obligation by way of a March 2015 letter sent to the Veteran. 




II. Increase Rating 

The VA's Schedule for Rating Disabilities is used to determine disability ratings once a disability is service-connected. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). In the Rating Schedule, diagnostic codes (DC) are assigned to specific disabilities. These DC designate percentage ratings based on the average functional impairment of the Veteran due to a service-connected disability. 38 C.F.R. §§ 3.32, 4.10 (2017). 

A. Ankle 

The Veteran's post-operative residuals of left ankle arthrodesis are rated as 30 percent disabling under DC 5010-5270.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27(2017). 

Accordingly, DC 5010 addresses traumatic arthritis and is rated identically to degenerative arthritis or DC 5003. DC 5003 indicates that degenerative arthritis will be rated based upon limitation of motion of the affected joint.

On the other hand, under DC 5270, a 30 percent rating is assigned when ankylosis is present in plantar flexion between 30 and 40 degrees; or in dorsiflexion between 0 and 10 degrees. The maximum 40 percent rating is assigned when ankylosis is present in plantar flexion at more than 40 degrees; or in dorsiflexion at more than 10 degrees; or with abduction, adduction, inversion or eversion deformity. 38 C.F.R. § 4.71a, DC 5270 (2017).

Generally, ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint. Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure.")

In this case, the Veteran underwent a VA examination in November 2016.  The exam found that the Veteran had 5 degrees of dorsiflexion and 0 degrees of plantar flexion with mild tenderness.  These findings were unchanged with repetitive testing. The examiner stated that the pain documented on range of motion testing resulted in functional loss. No ankylosis was present. However, tenderness to palpation was noted. Similarly, a January 2011 VA examination reflects that the Veteran had dorsiflexion of 0 degrees, as the joint is fused.  The examiner noted that while the Veteran had limited range of motion, his ankle did not limit ambulation.   

Based on this evidence, a rating higher than 30 percent is not warranted for the Veteran's post-operative residuals of left ankle arthrodesis.  The next higher rating under DC 5270 requires ankylosis of the ankle at more than 40 degrees of plantar flexion, or more than 10 degrees of dorsiflexion, or with a deformity. No such findings were shown during the VA examination.  Furthermore, the examiner specifically noted that no ankylosis was present in the left ankle, and this was further supported by fact that the Veteran was able to move his ankle in plantar flexion and dorsiflexion.

The Board notes the United States Court of Appeals for Veterans Claims (Court) has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. 4.59, which addresses musculoskeletal claims where pain on motion is involved, indicates that "the joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  However, the Court went on to indicate that range of motion testing of the opposite joint does not apply "for joints that do not have an opposite or whose opposite is also damaged."  Id.  The Court's findings in Correia v. McDonald were predicated on the observation that in that case, it "seemed obvious that VA has determined that range of motion testing is necessary in cases of joint disabilities."  Id.  

In the present case, while the Correia standards may not have been fully met in the November 2016 VA examination, the findings noted therein are adequate and sufficient upon which to decide the issue.  Indeed, to warrant the next higher rating, ankylosis needs to be shown and the examination noted there was retained movement and no ankylosis.  As such, there would be no benefit in obtaining a new VA examination.

Upon consideration of the above, the Board finds that a rating in excess of 30 percent is not warranted for the service connected left ankle.

B. Reactive Airway Disease

The Veteran's reactive airway disease is rated as 30 percent disabling under DC 6699-6602. 

As previously noted, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2017). When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number is "built up" with the first two digits being selected from that part of the schedule most closely identifying the part, and the last two digits being "99" for an unlisted condition. Id. Here, the Veteran's disability was rated by analogy under 6602 for asthma. 

Under the current DC 6602, a 10 percent rating is assigned for asthma for FEV-1 of 71 to 80 percent of predicted value, or FEV-1/FVC of 71-80 percent, or intermittent inhalational or oral bronchodilator therapy. A 30 percent rating is assigned for FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent or daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication. A 60 percent rating is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 times per year) course of systemic (oral or parenteral) corticosteroids. A maximum 100 percent rating is assigned under DC 6602 for bronchial asthma when an FEV-1 of less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than 1 attack per week with episodes of respiratory failure, or required daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications. 38 C.F.R. § 4.97, DC 6602 (2017).

When evaluating based on PFT's, use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results. In those cases, use the pre-bronchodilator values for rating purposes.  38 C.F.R. § 4.97 (2017).

In this case, the Veteran underwent a PFT in August 2009, where the post-bronchodilator FVC-1 was 72 percent and FEV1/FVC was 83 percent.  In a November 2009 PFT, the FVC-1 was 76 percent and FEV1/FVC was 68 percent.  The FVC-1 was 81 percent and FEV1/FVC was 75 percent in February 2011.  A November 2016 VA examination reflects a FVC-1 of 91 percent and FEV-1/FVC of 72 percent.  In summary, the Veteran's multiple PFTs do not show FEV-1or FEV-1/FVC that is less than 55 percent. Furthermore, the evidence does not show a required monthly visit to a physician.  Based on these results, the Veteran's reactive airway disease does not result in an impairment contemplated by a 60 percent disability rating.  Thus, a rating in excess of 30 percent is not warranted for the Veteran's reactive airway disease. 

III. Reduction of Compensation Payment Due to Incarceration

The Veteran's VA benefits were reduced effective November 16, 2013 to January 18, 2015 due to his conviction of a felony and incarceration.  The Veteran does not disagree that a reduction is warranted.  Rather, he contends that his benefits should have been reinstated as of April 20, 2018 because that is the date of his release. 

Any person incarcerated in a Federal, State, or local penal institution in excess of 60 days for conviction of a felony will not receive compensation in excess of specified amounts. See 38 C.F.R. § 3. 665(a) (2017).  When a Veteran is incarcerated for a period in excess of 60 days for conviction of a felony, his compensation must be reduced, 'for the period beginning on the sixty-first day of such incarceration.' 38 U.S.C. § 5313 (a)(1) (2012); see also 38 C.F.R. § 3.665 (a) (2017).  Payments to the person may resume upon release from incarceration.  The term 'release from incarceration' includes participation in a work release or halfway house program, parole, and completion of sentence. 38 C.F.R. § 3.665 (b) (2017).

Here, the Veteran was convicted of a felony and sentenced to 1.5 years from September 16, 2013.  See Sentence of Imprisonment from Superior Court of Arizona Maricopa County. Institutional release confirmation report from Arizona Department of Corrections reflects that the Veteran was released on August 20, 2014 and he was on parole until January 18, 2015.  Based on this evidence, the Board agrees with the Veteran that his benefits should resume as of August 20, 2014 because that is the date of his release from incarceration under 38 C.F.R. § 3.665 (b) (2017).


ORDER

Entitlement to a higher evaluation than 30 percent for post-operative residuals of left ankle arthrodesis is denied. 

Entitlement to a higher evaluation than 30 percent for reactive airway disease due to burn injury is denied. 

The reduction of the Veteran's compensation due to incarceration is proper from November 16, 2013 to August 19, 2014. 

The reduction of the Veteran's compensation due to incarceration is not proper from August 20, 2014 to January 18, 2015 and restoration of the compensation payments for this period is granted, subject to law and regulations governing the payment of monetary benefits.




REMAND

The Board regrets further delay, but additional development is necessary before adjudicating the remaining claims. 

With respect to the claim of cognitive disorder, the Veteran underwent a VA examination in November 2016 pursuant to the Board's remand directive.  The examiner diagnosed postconcussional syndrome, which is not an undiagnosed or medically unexplained chronic multisymptom illness.   The examiner concluded that the condition is less likely than not related to the Veteran's military service.  Rather, the examiner attributed the postconcussional syndrome to head injury that occurred after service.  The examiner's opinion, however, does not provide complete rational to support this conclusion.  Therefore, the Board finds the opinion inadequate.  

An adequate medical opinion, for the purposes of evaluating a Veteran's disability, provides rational analysis that takes into consideration the Veteran's lay statement and medical history to support its conclusion. See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). A medical examination and opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

With respect to the claim for acquired psychiatric disorder, the Board's remand directive asked the examiner to address the April 2013 medical opinion authored by Dr. Heather Henderson-Galligan.  However, the November 2016 examiner did not address this medical opinion.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). Therefore, another remand is necessary to ensure substantial compliance with the previous remand directive. 

Accordingly, the case is REMANDED for the following action:

 1. Update VA medical records 

2. Thereafter, schedule the Veteran for a VA examination to determine the etiology of his cognitive disorder and psychiatric disorder. The claims file, including this remand, must be reviewed by the examiner and such review must be noted in the examination report.

The examiner should identify all current cognitive disorders and acquired psychiatric disorder found on examination. 

(a) For each diagnosed cognitive disorder, the examiner is to provide the following opinion:

Is the Veteran's cognitive disorder an undiagnosed or medically unexplained chronic multisymptom illness?

If not, is the Veteran's cognitive disorder at least as likely as not (50 percent or greater probability) related to his military service?

In the alternative, is the Veteran's cognitive disorder at least as likely as not (50 percent or greater probability) caused by post-operative residuals of left ankle arthrodesis; and

Is it at least as likely as not (50 percent or greater probability) that the Veteran's cognitive disorder has been aggravated by post-operative residuals of left ankle arthrodesis?

In the alternative, is the Veteran's cognitive disorder at least as likely as not (50 percent or greater probability) caused by chest pain due to undiagnosed illness; and

Is it at least as likely as not (50 percent or greater probability) that the Veteran's cognitive disorder has been aggravated by chest pain due to undiagnosed illness?

The examiner must review all of the evidence of record to include the evidence pertaining to post service accidents in 2006 and 2009, to include those which involved head injuries.  

If the examiner diagnoses alcohol abuse the examiner must address whether that abuse is the caused or permanently aggravated by any service connected disorder or any combination of service connected disorders. 

The examiner is asked to address the Dr. Heather Henderson-Galligan's April 2013 opinion. 

The examiner must provide a full and complete explanation for all opinions provided.  If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

(b) Also, for each diagnosed acquired psychiatric disorder, the examiner is to provide the following opinion:

Is it as least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disorder had its onset during military service or is otherwise etiologically related to such service? 

A complete rationale must be provided for all opinions expressed. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examiner must review all of the evidence of record to include the evidence pertaining to post service accidents in 2006 and 2009, to include those which involved head injuries.  

If the examiner diagnoses alcohol abuse the examiner must address whether that abuse is the caused or permanently aggravated by any service connected disorder or any combination of service connected disorders. 

The examiner is asked to address the Dr. Heather Henderson-Galligan's April 2013 opinion. 

The examiner must provide a full and complete explanation for all opinions provided.  If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. Then, readjudicate the claims. If the decision is adverse to the Veteran, issue a supplemental statement of the case to him and his representative and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C §§ 5109B, 7112 (2012).



______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


